 



Exhibit 10.34
December 23, 2006
Mr. Edward Lopez

Dear Mr. Lopez;
Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you in
the position of Chief Legal Officer reporting to Steve Tirado starting
January 8, 2007. The terms of our offer and the benefits currently provided by
the Company are as follows:

1.   Your starting base salary will be $275,000 and will be subject to annual
review. In addition, you will be eligible to participate in the regular health
insurance and other employee benefit plans established by the Company for its
employees from time to time.   2.   As an employee of the Company you will have
access to certain Company confidential information and you may, during the
course of your employment, develop certain information or inventions which will
be the property of the Company. During the period that you render services to
the Company, you agree to not engage in any employment, business or activity
that is in any way competitive with the business or proposed business of the
Company. You will disclose to the Company in writing any other gainful
employment, business or activity that you are currently associated with or
participate in that competes with the Company. To protect the interest of the
Company, you will need to sign the Company’s standard “Employee Inventions and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not wish you to bring any confidential or proprietary
material of any former employer or to violate any other obligations you may have
to your former employer. You represent that your signing of this offer letter,
agreement(s) concerning stock options granted to you under the Plan (as defined
below) and the Company’s Employee Invention Assignment and Confidentiality
Agreement and your commencement of employment with the Company will not violate
any agreement currently in place between yourself and current or past employers.
  3.   We will recommend that the Board approve a grant to you, contingent on
you accepting your new role as Chief Legal Officer, of stock options in the
amount of 100,000 shares of the Company’s Common Stock. The grant date for such
grant of stock options shall be the first 15th day of the calendar month after
you commence work at the Company, and the exercise price for such grant shall be
the closing price on such grant date. Provided you continue to provide services
to the Company, the stock options will become vested and exercisable with
respect to 25% of the total shares granted on the 12 month anniversary date of
the grant date, and thereafter on the 15th day of each succeeding month an
additional 2.083% of the total shares granted under the stock option will become
vested and exercisable. However, the grant of such stock options by the Company
is subject to the Board’s approval and this promise to recommend such approval
is not a promise of compensation, and is not intended to create any obligation
on the part of the Company.

 



--------------------------------------------------------------------------------



 



    Further details on the Company’s stock option plan and on any specific stock
option grant to you will be provided upon approval of such stock option grant by
the Board.   4.   This offer of employment is made to you in confidence, and we
ask that you not disclose its terms to anyone outside your immediate family. If
you do disclose any of its terms to such a family member, please caution him or
her that such information is confidential and must not be disclosed to anyone.  
5.   While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason or no reason, at any time and without cause or prior notice. Any
statements or representations to the contrary (and, indeed, any statements
contradicting any provision in this letter) should be regarded by you as
ineffective. Further, your participation in any stock option or benefit program
is not to be regarded as assuring you of continuing employment for any
particular period of time. The at-will nature of your employment with the
Company may only be changed in a written agreement signed by the Company’s CEO.
  6.   Please note that because of employer regulations adopted in the
Immigration Reform and Control Act of 1986, within three business days of
starting your new position you will need to present documentation confirming
your identify and demonstrating that you have authorization to work in the
United States. If you have questions about this requirement, which applies to
U.S. citizens and non-U.S. citizens alike, you may contact our Human Resource
department.   7.   Please also note that due to United States export control
laws, the Company may need to make inquiries into your citizenship if you will
have probable or actual contact with certain technology and/or source code.
Should the Company determine that you will have probable or actual contact with
certain technology and/or source code, and should you be a citizen of an
embargoed country under United States export control laws, this may have a
material effect on the terms and conditions of your employment with the Company.
  8.   You and the Company agree to submit to mandatory and exclusive binding
arbitration any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining injunctive relief from a court having jurisdiction
over the parties for any alleged violation of the Employee Invention Assignment
and Confidentiality Agreement. Such arbitration shall be conducted through JAMS
in the State of California, Santa Clara County, before a single arbitrator, in
accordance with the JAMS Employment Arbitration Rules and Procedures in effect
at that time. The arbitrator must decide all disputes in accordance with
California law and shall have power to decide all matters, including
arbitrability. You will bear only those costs of arbitration you would otherwise
bear had you brought a covered claim in court. When the arbitrator has issued a
decision, judgment on that decision may be entered in any court having
jurisdiction thereof. We each understand and agree that we are waiving a trial
by jury. However, this arbitration provision shall not affect your right to file
an administrative

 



--------------------------------------------------------------------------------



 



    claim before any government agency where, as a matter of law, the parties
may not restrict the Employee’s ability to file an administrative claim with
said agency (by way of example, claims before the Equal Employment Opportunity
Commission and the National Labor Relations Board). Otherwise, the parties agree
that arbitration shall be the exclusive remedy for administrative claims.   9.  
This offer will remain valid until Sunday, December 26, 2006. If you decide to
accept our offer please sign the enclosed copy of this letter in the space
indicated and return it to the Human Resource department. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer and the attached documents. Should you have anything
else that you wish to discuss, please do not hesitate to call.       We look
forward to the opportunity to welcome you to Silicon Image, Inc.      
Sincerely,
Silicon Image, Inc
      /s/ Doug Haslam    
Doug Haslam
Vice President Human Resources       My signature below indicates acceptance of
the terms and conditions of this offer and acknowledgement that I have read and
understood the terms and conditions of this offer. I further acknowledge that no
other commitments or representations were made to me as part of my employment
offer except as specifically set forth herein.

          /s/ Edward Lopez   12/23/06   1/08/07           Edward Lopez   Date  
Start Date

 